Citation Nr: 0421957	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  94-21 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for residuals 
of bronchiectasis, status post lower lobectomy of the left 
lung, currently rated as 60 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to June 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above the existing 30 percent rating 
for residuals of bronchiectasis, status post lower lobectomy 
of the left lung.

The Board remanded the case in September 2000, February 2001, 
and August 2003.

In a June 2002 rating decision, the RO increased the rating 
for that respiratory disorder from 30 percent to 60 percent.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does not...abrogate 
the pending appeal..."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the assigned 
rating for his respiratory disorder continues.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its February 2001 remand, and in a development memo issued 
by the Board in March 2003, the Board sought to obtain a 
pulmonary function test which included values for diffusion 
capacity of the lung for carbon monoxide by the single breath 
method ((DLCO) (SB)) and maximum exercise capacity in terms 
of milliliters/kilograms/minutes (ml/kl/mn) of oxygen 
consumption.  The veteran's pulmonary disability may be 
evaluated on the basis of impairment in DLCO (SB) and maximum 
exercise capacity in terms of ml/kl/mn.  38 C.F.R. § 4.97 
(2003).  

The veteran was afforded pulmonary function studies, but DLCO 
(SB) was not reported.  On pulmonary function testing in 
January 2002, it was commented that "Lung volume and DLCO 
may better characterize [the veteran's] pulmonary function if 
not recently performed."  It does not appear that these 
studies have ever been performed.

While the Board regrets the need for yet another remand in 
this case, a decision based on the current record could not 
withstand judicial scrutiny.  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court 
held that "where . . . the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Id.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should ensure that all 
notice requirements of the VCAA are met.

2.  The AMC or RO should afford the 
veteran current pulmonary function 
testing that includes findings referable 
to DLCO (SB), and exercise capacity 
expressed in terms of ml/kg/min and 
whether there is cardiorespiratory limit.

3.  The AMC or RO should readjudicate the 
claim, and if it is not fully granted, 
issue a supplemental statement of the 
case.  

The case should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






